Ray, C. J.
The defendant was indicted in the circuit court of Hickory county for assault with intent to kill, and upon trial was convicted and fined one hundred dollars.
The defendant was introduced at the trial, as a witness in his own behalf, and on cross-examination was compelled over his objection to answer the following question: “ Were you not convicted of a felony in this state?” The witness answered: “I was.” Under *533numerous decisions this is reversible error. State v. McGraw, 74 Mo. 573; State v. Rugan, 68 Mo. 214, and authority cited; 1 Greenl. Ev., secs. 377 and 457; State v. Turner, 76 Mo. 350; State v. McLaughlin, 76 Mo. 320; State v. Porter, 75 Mo. 171; State v. Douglass, 81 Mo. 231; State v. Lewis, 80 Mo. 110; State v. Patterson, 88 Mo. 88; State v. Chamberlain, 89 Mo. 133.
As the case must go back, we may add, that a conviction for a common assault may be had under an indictment for assault with intent to kill, and such seems to have been the result in this case. R. S. 1879, sec. 1655; State v. Burk, 89 Mo. 635, and cases cited. And if, on re-trial, the evidence should so justify an instruction to that effect could properly be given.
We deem it unnecessary to now notice other matters complained of. For the reasons above cited the judgment of the trial court is reversed and the cause remanded for further proceedings, in conformity herewith.
All concur.